Citation Nr: 1026745	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  04-27 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployment (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney At Law


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The Veteran served on active duty from September 1969 to August 
1973.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from December 2003 and October 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In a December 2005 decision, the Board denied 
an increased initial disability for PTSD and TDIU.  

The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court), which in a 
September 2006 order, granted a Joint Motion for Remand, vacating 
that part of the Board's December 2005 decision that denied an 
initial rating in excess of 50 percent for PTSD, as well as 
entitlement to TDIU and remanded the case for compliance with the 
terms of the joint motion.  

In February 2007 the Board remanded the case for further 
development.  After the requested development was completed and 
the case returned, the Board again denied the claims of 
entitlement to an increased initial disability rating for PTSD, 
as well as the claim for TDIU in a May 2008 decision.  

The Veteran subsequently appealed the Board's May 2008 decision 
to the Court and in an Order dated in March 2009, the Court 
ordered that the Joint Motion to Remand be granted and remanded 
the Board's decision for proceedings consistent with the Joint 
Motion for Remand (Joint Motion) filed in this case.  

In February 2010 the Board again remanded the case for further 
development.  The requested development has been completed and 
the case has been returned to the Board for further appellate 
action.  

In correspondence received in May 2010, the Veteran's 
representative has raised the issue of entitlement to a 
psychiatric disorder, to include schizoaffective disorder, as 
secondary to the Veteran's service-connected PTSD.  The Board 
notes that service connection for a psychiatric disorder, to 
include schizoaffective disorder, anti-social personality 
disorder and bipolar disorder with psychosis, on a direct basis 
was previously denied in the December 2003 rating decision that 
granted service connection for PTSD.  The Veteran subsequently 
withdrew his appeal of that determination.  The issue has not 
been adjudicated on the basis of secondary service connection and 
it is referred to the RO for initial development and 
adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained.

2.  The Veteran's service-connected PTSD is manifested by 
complaints of sleep disturbance, intrusive recollections, 
nightmares, irritability and anger outbursts, hyperstartle 
response, avoidant behavior, social isolation, and results in 
occupational and social impairment with reduced reliability and 
productivity; there is no evidence of suicidal ideation, thought 
disorder, obsessional rituals, intermittently illogical, obscure 
or irrelevant speech, panic attacks, disorientation, or inability 
to work or to maintain interpersonal relationships attributed to 
his PTSD.

3.  The Veteran's service-connected disabilities are PTSD, rated 
50 percent disabling; and diabetes mellitus, Type II, rated as 20 
percent disabling.  The combined evaluation is 60 percent.  

4.  The evidence of record does not show that the Veteran's 
service-connected disabilities cause him to be unable to secure 
or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 
4.130, Diagnostic Code 9411 (2009).

2.  The criteria for the assignment of TDIU due to service-
connected disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable RO decision on a claim 
for Department of Veterans Affairs (VA) benefits.  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in his possession that pertains to the 
claim.  See 38 C.F.R. § 3.159 (2007).  These notice requirements 
apply to all five elements of a service connection claim: veteran 
status, existence of a disability; a connection between the 
veteran's service and the disability; degree of disability; and 
the effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits is issued by the agency of original jurisdiction.  
Pelegrini, supra.

In reviewing the Veteran's claim of entitlement to an initial 
disability rating in excess of 50 percent for PTSD, the Board 
observes that the Veteran is challenging an initial evaluation 
following the grant of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for 
Veterans Claims held that in cases where service connection has 
been granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has been 
more than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. at 
490-91.  

The Board observes that the RO issued VCAA notices to the Veteran 
in April 2002 and April 2005, which informed him of what actions 
he needed to undertake; the need to submit any evidence in his 
possession that pertained to the claim; and how the VA would 
assist him in developing his claim.  The April 2002 VCAA notice 
was issued prior to the December 2003 rating decision, which 
granted service connection for PTSD.  Moreover, the VCAA notice 
issued in April 2005 provided the Veteran with notice regarding 
what evidence is necessary to substantiate his claim for an 
increased initial disability rating.  The Board finds that, under 
the facts of this case, that the RO provided appropriate notice 
of the information or evidence needed in order to substantiate 
the claim prior to the initial decision.  In view of this, the 
Board finds that VA's duty to notify has been fully satisfied 
with respect to this claim.  Likewise, with regard to the 
Veteran's claim of entitlement to TDIU, the Board notes that the 
RO issued VCAA notice to the Veteran in March 2004, which 
informed him of what actions he needed to undertake; the need to 
submit any evidence in his possession that pertained to the 
claim; and how the VA would assist him in developing his claim.  
The March 2004 VCAA notice was issued prior to the October 2004 
rating decision.  Finally, the Veteran has been provided with 
several opportunities to submit evidence and argument in support 
of his claims.  Therefore, the Board finds that any defect with 
respect to the content of the VCAA notice requirements for his 
claims is harmless error in this case.  

With regard to notice of the five elements of an appeal, the 
Board observes that the Veteran was provided with notice of what 
type of information and evidence was needed to substantiate his 
claim for service connection and also provided with notice of the 
type of evidence necessary to establish disability ratings and 
notice of the type of evidence necessary to establish effective 
dates for his initial disability rating and TDIU in a February 
2007 letter.  Therefore, the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  VA medical examination 
reports and VA treatment records are of record, as well as 
private treatment records, records from the Social Security 
Administration, copies of police reports and submitted written 
statements in support of the Veteran's claims, and were reviewed 
by both the RO and the Board in connection with the Veteran's 
claims.  There remains no issue as to the substantial 
completeness of the Veteran's claims.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2009).  Any duty imposed on the VA, including the duty to assist 
and to provide notification, has been met.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

VA examinations with respect to the issues on appeal were 
obtained in May 2002, December 2003, June 2007 and April 2010.  
38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  In this case, the Board finds that 
the May 2002, December 2003 and June 2007 VA examinations were 
not adequate because it appears that the examiners did not 
adequately differentiate the symptoms of the Veteran's service-
connected PTSD from those of his other, nonservice-connected 
psychiatric disorders and did not discuss the progression of his 
psychiatric disorder or the disparity of GAF scores during the 
course of his appeal.  However, as a result of the February 2007 
and February 2010 remands, the Board obtained an April 2010 VA 
psychiatric examination report providing an opinion regarding the 
current severity of the Veteran's service-connected PTSD and 
differentiating his PTSD symptoms from those of his nonservice-
connected psychiatric disabilities.  Finally, the examiner 
provided opinions regarding the disparity of GAF scores during 
the course of the Veteran's appeal and the progression of his 
PTSD symptoms.  

The Board notes that the Veteran's accredited representative, in 
correspondence received in May 2010, argues that the case must 
again be remanded because the April 2010 VA psychiatric 
examination is inadequate.  The representative contends that the 
April 2010 VA psychiatric examiner failed to provide any 
"diagnostic rationale" for the opinion that separate GAF scores 
could be provided for the Veteran's service-connected PTSD and 
his nonservice-connected schizoaffective disorder.  Likewise, the 
Veteran's representative argues that the examiner failed to 
specify how the disabling effects of the Veteran's PTSD are 
completely separate from those of his schizoaffective disorder 
and dismissed "out of hand" previous VA examination reports and 
treatment records concluding that the conditions were 
interrelated.  The representative also claims that the examiner 
relied on the Veteran's own statements that his nonservice-
connected psychiatric disorders rendered him unemployable.  
Finally, the representative argues that the April 2010 VA 
examination report is inadequate because the examiner did not 
consider aggravation and or etiological/causation 
interrelationships between the service-connected PTSD and the 
nonservice-connected other psychiatric disorders.  

However, the Board finds that the April 2010 VA examination 
obtained in this case is adequate, as it addressed whether the 
symptoms of the Veteran's service-connected PTSD could be 
differentiated from his other psychiatric disorders and provided 
opinions regarding the severity of the his PTSD symptoms during 
the course of his appeal, with explanation regarding the 
disparity of GAF scores during the course of the appeal.  The 
opinions were based on a review of the Veteran's claims files, 
which included his private and VA treatment records.  The 
examiner outlined the Veteran's history, as well as detailed 
summaries of pertinent treatment records and previous examination 
reports and gave opinions based on the pertinent evidence of 
record in conjunction with his interview of the Veteran.  Nor 
does the Board find the rationale provided by the examiner, a 
board certified psychiatrist, insufficient.  In this respect, the 
Board finds that examiner's specialized training as a 
psychiatrist provides expertise to determine whether it would be 
possible to differential the symptoms of the Veteran's diagnosed 
psychiatric disabilities.  Moreover, there is no competent 
evidence of record contradicting the examiner's opinion that 
schizoaffective disorder and PTSD are separate disabilities with 
symptoms that can be differentiated.  In fact, the May 2002 and 
June 2007 VA examination reports both indicated the same 
conclusion.  The only possible overlap of symptoms was noted by 
the June 2007 examiner, who opined that there was an overlap of 
the two diagnosed psychiatric disorders in sleep disturbance.  
Neither the Veteran nor his representative has provided any 
objective evidence indicating that the symptoms cannot be 
differentiated.  The Board finds that the examination represents 
substantial compliance with the prior Board remands.  It is only 
substantial compliance, rather than strict compliance, with the 
terms of a remand that is required.  See D'Aries v. Peake, 22 
Vet. App. 97, 104-05 (2008) (finding substantial compliance where 
an opinion was provided by a neurologist as opposed to an 
internal medicine specialist requested by the Board); Dyment v. 
West, 13 Vet. App. 141 (1999).  Finally, the Veteran's 
representative initially raised the claim for secondary service 
connection in May 2010 and this was not an issue that the 
examiner was asked to address at the time of the examination.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  Thus, there is adequate 
medical evidence of record to make a determination in this case.  
As such, the Board finds that additional development by way of 
another examination would be redundant and unnecessary.  See 38 
C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 
(1991).  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met. 38 C.F.R. 
§ 3.159(c) (4).  There remains no issue as to the substantial 
completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2009).  Any 
duty imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

Initial Disability Rating

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
"present level" of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, where VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased rating 
claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Similarly where a veteran appeals the initial rating assigned for 
a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the claim 
and with the initial rating decision granting service connection 
would be most probative of the degree of disability existing at 
the time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.  

The Veteran's service-connected PTSD is currently rated as 50 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under this code, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

VA treatment records, dating from February 2001 to April 2002, 
show the Veteran complained primarily of nightmares and 
intermittently of disjointed thoughts.  The treatment records 
during this period reflect that he reported no hallucinations or 
delusions, homicidal or suicidal ideation.  There was no 
looseness of association or flight of ideas.  His insight was 
assessed as moderate and his judgment as fair during this time 
period.  The diagnoses were bipolar disorder and PTSD and GAF 
scores during this entire period range from 40 in July 2001 to 45 
in April 2002.  An October 2001 letter from the Veteran's 
treating VA physician notes that the Veteran has diagnosed mixed-
type bipolar disorder and PTSD with a GAF score of 45 for the 
past year.  The physician stated that the Veteran experienced 
flashbacks and nightmares, social isolation and avoidant behavior 
as a result of his PTSD, as well as irritability, anger, and 
difficulty with his concentration and memory that was probably 
complicated by his bipolar disorder.

In May 2002, the Veteran underwent VA psychiatric examination.  
At that time he complained of having difficulty maintaining 
family or social interpersonal relationships.  He reported a 
history of violence and assaultiveness.  He was divorced and 
admitted to irritability, anger, mistrust of others and some 
paranoia.  He further gave a history of being hospitalized in 
1980 for suicidal thoughts.  He complained of sleep problems, 
difficulty organizing his thoughts, hyperstartle response on 
awakening, nightmares and flashbacks.  He avoided or numbed his 
responses to war exposure.  Examination results revealed the 
Veteran to be appropriately dressed and groomed, with poor eye 
contact.  He was oriented in four spheres, but appeared anxious 
and "ill-at-ease."  He had a poor memory, but could be guided 
with appropriate questions.  The Veteran was sometimes 
circumstantial and tangential, which the examiner attributed to 
his diagnosed bipolar disorder.  The Veteran's insight and 
judgment were both intact.  The diagnoses were mixed-type bipolar 
disorder and PTSD.  The assessed GAF score was 50, which was also 
the assessed GAF score for the past year.  The GAF score appears 
to be for both diagnoses.  However, the examiner opined that the 
Veteran's PTSD was moderate in severity.  The examiner further 
noted that the symptomatology of his PTSD was quite distinct and 
"completely separated from his bipolar illness."  

VA treatment records dating from November 2002 to February 2004 
show ongoing treatment for initially diagnosed bipolar disorder 
and PTSD, and later for diagnosed schizoaffective disorder and 
PTSD.  Most of the treatment records during this period note that 
both psychiatric conditions remained stable.  The GAF scores for 
the entire period range from 45 to 52.  In a February 2004 
letter, the Veteran's treating VA physician opines that the 
Veteran's PTSD and "other serious mental health problems" 
rendered him unemployable and notes that he had been unable to 
work since around 1998.   

A December 2003 VA psychiatric examination report indicates that 
the Veteran's claims files were reviewed in conjunction with his 
examination.  At that time he complained of intrusive 
recollections approximately twice a day and nightmares occurring 
once a week.  He denied flashbacks.  He reported becoming 
emotionally upset when he had these distressing thoughts.  He had 
moderate difficulty suppressing thoughts about Vietnam and 
avoided news about combat.  He reported amnesia for approximately 
70 percent of his combat experiences.  He showed signs of 
detachment and his only interpersonal relationships were with 
church members.  He reported suicide attempts in the past and an 
indicated foreshortened future in 1999.  He complained of sleep 
disturbance which included a broken sleep pattern.  He also 
acknowledged periods of "strong" anger and difficulty 
concentrating, but denied memory problems.  He reported 
hypervigilance in new places and an increased startle response.  
The examiner opined that the Veteran's symptoms were indicative 
of PTSD of a mild degree.

Mental status examination revealed the Veteran to be cleanly and 
appropriately dressed and groomed.  The examiner observed the 
interview was difficult because the Veteran and his mother talked 
at the same time and frequently contradicted each other.  The 
Veteran showed significant circumstantiality.  There was 
looseness of association and some mild "flightive" ideas, as 
well as mild pressure of speech and a tangential tendency.  He 
was distractible.  The Veteran's mood was somewhat above the 
normal mood range but was not to the level of hypomania.  His 
voice was louder and he sometimes showed signs of anger, but did 
not get out of control and did not display threatening behavior.  
Although he admitted to delusions in the past, he denied any at 
the time of the evaluation.  He was oriented to time, person, 
place and situation.  His memory was grossly intact and his 
sensorium was clear.  There was an indication of difficulty in 
judgment consistent with schizoaffective disorder and evidence of 
looseness of association with a history of difficulty with 
motivation.  The diagnoses included PTSD, schizoaffective 
disorder and substance dependence in sustained remission.  The 
GAF score for the Veteran's PTSD was assessed as 60, which the 
examiner opined indicated a line between mild and moderate level 
of symptoms.  The GAF score for his schizoaffective disorder was 
35 indicating impairment in reality testing and communication, 
but not to the level that would require hospitalization.  The 
examiner opined that the Veteran's primary disabling psychiatric 
condition was his schizoaffective disorder and it was this 
condition that rendered him unemployable.

VA treatment records, dating from June 2004 to July 2007, show 
ongoing treatment for diagnosed schizoaffective disorder and 
PTSD.  A December 2004 treatment record notes that the Veteran 
had no PTSD issues, although his mother reported that he got 
irritable on occasion.  The assessment was stable PTSD and 
bipolar disorder, also stable with medication.  In March 2005, 
the Veteran reported that he had gradually cut back on his 
medications.  He appeared to be fairly stable.  In December 2005, 
the Veteran reported some anxiety dreams and frequent daytime 
memories with no other PTSD symptoms.  He denied any psychotic 
symptoms.  The examiner noted that he was not carefully dressed 
and that his hygiene was only fair with an ammoniacal odor 
present.  Again the assessment was schizoaffective disorder and 
PTSD that were apparently stable.  In January 2007, his grooming 
and hygiene were determined to be poor.  A July 2007 progress 
note indicates that his grooming was only fair to poor with an 
unkempt look and that he had awkward social skills.  Later that 
same month, he complained of difficulty sleeping at night, a 
depressed mood and nightmares.  Objectively, his motor behavior 
was restless, and his grooming and hygiene were fair.  The GAF 
scores for the entire period range from 48 to 52.  

In compliance with the Board's February 2007 remand, the Veteran 
again underwent VA psychiatric examination in June 2007.  At the 
time of the examination, he indicated that he had had no visions 
and had not heard voices lately.  He further reported letting his 
emotions cloud his judgment, and putting things off whenever he 
didn't feel good or felt depressed.  He was single and reported 
having no friends.  He lived in a trailer by himself since his 
mother went to an assisted living facility in Minnesota.  He had 
5 cats and watched TV.  He had very constricted social contacts.  
He reported sleep impairment, having trouble getting to sleep; 
sometimes not sleeping for 2 to 3 days.  

The mental status examination revealed the Veteran to be casually 
dressed with unremarkable psychomotor activity.  His speech was 
spontaneous, clear and coherent.  His attitude was cooperative, 
friendly and attentive, while his affect was constricted and 
flat.  His mood was described as sad and worried.  He was 
oriented in 3 spheres.  His thought processes were rambling and 
circumstantial.  He had no delusions or hallucinations and 
understood the outcome of his behavior and that he had a problem.  
There was no evidence of obsessive or ritualistic behavior and he 
denied panic attacks, homicidal or suicidal thoughts.  He had 
good impulse control and no episodes of violence.  He was able to 
maintain minimum personal hygiene.  The examiner opined that the 
mental status examination was consistent with the schizoaffective 
diagnosis, observing that medication had controlled the positive 
symptoms, but that the negative symptoms of anhedonia, 
motivation, flattened affect had persisted.  The examiner 
observed that the Veteran's PTSD symptoms included recurrent 
intrusive recollections 1 to 2 times a day, as well as recurrent 
nightmares about once a week.  He denied having flashbacks.  He 
also made efforts to avoid thoughts, feelings or conversations 
associated with combat, as evidenced by his inability to recall 
an important aspect of the trauma.  He had feelings of detachment 
and estrangement and decreased interest in activities.  He also 
had a sense of a foreshortened future.  Other PTSD symptoms 
included difficulty falling or staying asleep, irritability or 
anger outbursts, difficulty concentrating, hypervigilance and 
exaggerated startle response.  However, the examiner opined that 
the Veteran's symptoms associated with sleep disturbance 
overlapped with those associated with his schizoaffective 
disorder.  Although the examiner gave the Veteran an overall GAF 
score of 48, he opined that the two psychiatric conditions were 
independent and the symptoms were different.  The GAF for his 
PTSD was assessed as 55, and described as moderate, while the GAF 
for his schizoaffective disorder was assessed as 40 and described 
as serious.  The examiner further opined that the Veteran's 
schizoaffective disorder, by itself, would cause him to be 
unemployable, but that his PTSD, by itself, would probably not 
cause him to be totally unemployable.

VA treatment records dating from August 2007 to March 2010, show 
ongoing treatment for the Veteran's diagnosed schizoaffective 
disorder and PTSD.  During this period, the Veteran complained of 
feeling sad and alone after his mother's death in August 2007, 
and of nightmares throughout the period.  In December 2008, he 
complained of some increased anxiety and paranoia.  A May 2009 
progress note shows that he reported sleep issues and increased 
anxiety.  In January 2010, it was noted that he had a quite 
isolated life and that his major sociocultural outlet was his 
church.  The assessment was chronic severe schizophrenia with 
affective, disorganized and deteriorative features, and chronic 
PTSD.  Several mental status evaluations during this period 
indicate that the Veteran's grooming and hygiene were fair or 
poor, and several times it was noted that his was mildly 
malodorous.  Several treatment records during this period also 
noted that the Veteran's motor behavior was either slow or 
retarded.  The GAF scores for the entire period range from 45 to 
52.  

Pursuant to the February 2008 remand, the Veteran once again 
underwent a VA psychiatric examination in April 2010.  At that 
time he reported infrequent intrusive recollections and 
nightmares occurring 2 to 3 times a week.  He reported that after 
his nightmares, he was able to immediately go back to sleep with 
medication.  He denied experiencing flashbacks.  He did report 
experiencing some sweating at night.  He did not report any 
avoidance of talking or thinking about combat exposure, but there 
was some avoidance of use broadcast concerning combat.  The 
Veteran reported less irritability since he had been on 
medications.  He denied any problems with concentration but 
reported hypervigilance.  He had markedly diminished interest or 
participation in significant activities.  He had feelings of 
detachment or estrangement from others and a restricted range of 
affect.  The Veteran was single and lived alone in a mobile home.  

Mental status examination revealed the Veteran to be clean and 
casually dressed.  His psychomotor activity was described as 
lethargic.  His speech was spontaneous, clear and coherent and he 
was cooperative, friendly and apathetic.  His affect was assessed 
as constricted, blunted and flat and his mood was assessed as 
indifferent.  He was oriented to person, time and place.  His 
thought processes were described as slowed with a paucity of 
ideas.  His thought content was unremarkable with no delusions.  
The examiner noted that the Veteran had average intelligence and 
understood the outcome of his behavior.  With regard to his 
insight, the examiner noted that the Veteran understood that he 
had a problem.  

The examiner indicated that PTSD and schizoaffective disorders 
are two independent conditions, noting that one is an anxiety 
disorder and the other a psychosis.  Therefore, he opined that 
the symptoms of the two conditions can be differentiated and 
independent GAF scores could be assigned for the two disorders.  
The GAF for PTSD was assessed as 55 and for the schizoaffective 
disorder as 40 indicating a very serious level of symptomatology.  
The examiner opined that the Veteran's PTSD symptoms have caused 
constriction in social functioning and leisure pursuits, but not 
nearly to the extent that his schizoaffective disorder has.  The 
examiner further opined that the Veteran's bipolar disorder or 
later schizoaffective disorder are major contributors to his 
inability to maintain employment.  The examiner specifically 
opined that the Veteran was unemployable secondary to his 
schizoaffective disorder and that his PTSD symptoms would not 
cause him to be unemployable.  

After reviewing all of the evidence of record, the Board finds 
that the overall disability picture does not more closely 
approximate the criteria for a 70 percent rating under Code 9411.  
38 C.F.R. § 4.7.  Specifically, the medical evidence is negative 
for circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; impaired cognition judgment, or abstract thinking 
attributed to the Veteran's PTSD.  Although he reports problems 
with anger management, sleep disturbance, anxiety, intrusive 
thoughts, social isolation and estrangement and some 
concentration problems and the objective evidence indicates some 
evidence of sleep disturbance as well as irritability, poor 
grooming and hygiene, and psychomotor retardation on occasion, 
the objective evidence does not indicate that these symptoms are 
a result of diagnosed PTSD.  In this respect, the Board notes 
that the various examiners have repeatedly found the Veteran 
unemployable as a result of his nonservice-connected 
schizoaffective disorder exclusively or in connection with his 
PTSD symptoms.  The December 2003, June 2007 and April 2010 
examination reports specifically note that the Veteran's PTSD 
symptoms did not render him unemployable.  Moreover, the evidence 
indicates that the Veteran has not had any hospitalizations for 
PTSD during the pendency of his appeal and there is no evidence 
that his PTSD symptoms have significantly reduced his reliability 
or productivity.  Moreover, the May 2002, June 2007 and April 
2010 VA psychiatric examiners opined, based on both examination 
and a review of the Veteran's claims files, that his PTSD 
symptoms were of moderate severity.  The December 2003 VA 
examiner, also after reviewing the Veteran's claims files in 
conjunction with the examination, found the Veteran's PTSD 
symptoms to be of mild severity at the time of the examination.  
The Board finds these opinions to be particularly probative as 
they were based on a complete review of the Veteran's claims 
files, including his VA treatment records.  In contrast, there is 
no objective medical opinion of record that determines that the 
Veteran's PTSD symptoms alone are more than moderately severe. 

Likewise, while the Veteran is divorced and socially isolated, 
the evidence shows that he lived with his mother during much of 
the period being evaluated until her last illness and death in 
August 2007.  The evidence also suggests that he continues to be 
socially involved with his church.  Likewise, the Veteran's 
unemployability has been attributed to his diagnosed 
schizoaffective disorder which is not service-connected, and 
which the May 2002, June 2007 and April 2010 VA examiners opined 
was independent of his PTSD with different symptoms.  Moreover, 
as noted above, the Board finds the VA examiners' opinions that 
the Veteran's isolated PTSD symptoms to be no more than 
moderately severe, to be particularly probative as they were 
based on a complete review of his claims files, as well as 
examination of him.  There is no other evidence of social or work 
functioning impairment due to PTSD that would warrant an 
increased evaluation.  Moreover, social impairment alone may not 
be a basis for the disability rating.  38 C.F.R. § 4.126(b).  
Finally, the objective findings reported on mental status 
examinations, including coherent thought process, and adequate 
insight and judgment with no evidence of obsessional rituals, 
illogical, obscure, or irrelevant speech, and no evidence of 
suicidal or homicidal ideation do not support the conclusion that 
the disability is of the severity contemplated for a 70 percent 
evaluation under Code 9411.

In reaching this conclusion, the Board takes note of the various 
GAF scale scores.  As noted above, the December 2003, June 2007 
and April 2010 VA examiners assigned the Veteran GAF scores of 
60, 55 and 55 respectively attributed exclusively to his 
diagnosed PTSD, while the VA treatment records assigned him GAF 
scores ranging from 40 to 52 for his earlier diagnosed bipolar 
disorder and later diagnosed schizoaffective disorder combined 
with his PTSD.  The May 2002 VA psychiatric examiner also 
assigned a GAF score of 50 presumably for both his diagnosed 
bipolar disorder and PTSD.

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  According to the Fourth Edition (DSM-IV) of the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders, GAF scores ranging between 71 and 80 reflect 
that if symptoms are present they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument; no more than slight 
impairment in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork; GAF scores ranging 
between 51 and 60 indicate moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  GAF scores 
ranging between 41 and 50 are meant to indicate serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
GAF scores in the 31 to 40 range indicate some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, neglects 
family, and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).

Taking into consideration the Veteran's GAF scores associated 
with diagnosed PTSD and the impairment from the signs and 
symptoms of PTSD as described in the clinical records, the Board 
finds that his occupational and social impairment due to PTSD 
represents no more than a 50 percent disability rating.  In this 
regard, the Board acknowledges that, during the pendency of this 
appeal, the Veteran has been assigned GAF scores indicative of 
impairment in reality testing or serious impairment.  However, 
these GAF scores were assessed based on all the Veteran's 
diagnosed psychiatric disabilities, and the only GAF scores 
assessed based on his PTSD symptoms alone, show GAF scores 
indicative of no more than moderate symptoms.  Moreover, although 
the treatment records and examination reports do note the Veteran 
complained of difficulty with anger control on several occasions 
and there is intermittent objective evidence of his neglect of 
personal appearance, there is no indication of other commensurate 
symptoms such as severe obsessional rituals, intermittently 
illogical, obscure or irrelevant speech, impaired impulse 
control, or spatial disorientation, attributed to his PTSD, as 
contemplated in the criteria for a 70 percent disability rating.  
Finally, for the reasons noted above, the Board finds most 
probative the 2007 and 2010 VA examiners' opinions that the 
Veteran's PTSD symptoms are no more than moderate as reflected by 
the examiners' rationale and their assignment of the GAF score of 
55 on both occasions.  

In light of the foregoing, the Board concludes that the evidence 
as a whole demonstrates the Veteran's PTSD produces no more than 
some occupational and social impairment with reduced reliability 
and productivity due to various symptoms.  The preponderance of 
the evidence is against a rating in excess of 50 percent for 
PTSD.  Thus, the benefit-of-the-doubt rule does not apply, and 
the claim for a higher rating must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, in reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations have 
been considered, whether or not they were raised by the veteran.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, 
the Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In this case, however, there has been no showing 
that the Veteran's service-connected PTSD has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent periods 
of hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of such 
factors, the Board finds that the requirements for an 
extraschedular evaluation for the Veteran's service-connected 
PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not 
been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 
(2008).

TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are sufficient 
to produce unemployability without regard to advancing age.  38 
C.F.R. § 3.341.  In evaluating total disability, full 
consideration must be given to unusual physical or mental effects 
in individual cases, to peculiar effects of occupational 
activities, to defects in physical or mental endowment preventing 
the usual amount of success in overcoming the handicap of 
disability and to the effects of combinations of disability.  38 
C.F.R. § 4.15 (2009).

If the schedular rating is less than total, a total disability 
evaluation can be assigned based on individual unemployability if 
the veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability, provided 
that he has one service-connected disability rated at 60 percent 
or higher; or two or more service-connected disabilities, with 
one disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of non-
service connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the veteran's service-connected disabilities 
render him incapable of substantial gainful employment.  38 
C.F.R. § 4.16(a).  All veterans who are shown to be unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  In cases where the schedular criteria are not 
met, an extraschedular rating is for consideration.  38 C.F.R. 
§ 3.321.

Marginal employment shall not be considered substantially gainful 
employment.  For purposes of 38 C.F.R. § 4.16, marginal 
employment generally shall be deemed to exist when a veteran's 
earned annual income does not exceed the amount established by 
the U.S. Department of Commerce as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  Consideration shall be given in all claims to the 
nature of the employment and the reason for termination.  38 
C.F.R. § 4.16(a).

As noted above, the Veteran's service-connected disabilities are 
PTSD, rated 50 percent disabling; and diabetes mellitus, rated as 
20 percent disabling.  The combined evaluation is 60 percent.  
Thus, his service-connected disabilities do not meet the 
schedular criteria for a TDIU rating (i.e. that a veteran must 
have one service-connected disability rated at 60 percent or 
higher or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher, with a combined rating 
of 70 percent or higher).  As such, the criteria for a total 
rating under the provisions of 38 C.F.R. § 4.16(a) are not met.  

Notwithstanding, it is the policy of the VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of a service-connected disability 
shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if 
a veteran fails to meet the rating enunciated in 38 C.F.R. 
§ 4.16(a), as here, an extraschedular rating is for consideration 
where the veteran is unemployable due to service-connected 
disability.  38 C.F.R. § 4.16(b).  Therefore, the Board must 
evaluate whether there are circumstances in the Veteran's case, 
apart from any non-service-connected condition and advancing age, 
which would justify a total rating based upon individual 
unemployability, due solely to the Veteran's service-connected 
disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

After carefully reviewing the evidence of record, the Board 
concludes that the preponderance of the evidence does not 
demonstrate that the Veteran's service-connected disabilities, 
when considered in association with his educational attainment 
and occupational background, render him unable to secure or 
follow a substantially gainful occupation.  In this regard, the 
Board notes that although the December 2003, June 2007 and April 
2010 VA examiners found that the Veteran was unemployable, they 
opined that it was because of his schizoaffective disorder, and 
further opined that his PTSD symptoms did not prevent him from 
obtaining employment.  Likewise, the Veteran's treating physician 
in his October 2001 and February 2004 letters opined that the 
Veteran was unable to work because of his PTSD "and other 
serious mental health problems."  There is no medical evidence 
of record indicating that the Veteran would be completely 
precluded from employment as a result of his service-connected 
disabilities alone.  Records from the Social Security 
Administration further show that the Veteran has been awarded 
disability benefits from that agency for schizophrenia and other 
functional psychotic disorders.  The Board finds the record does 
not demonstrate that the Veteran's service-connected disabilities 
alone, without consideration of his nonservice-connected 
disabilities, are of such severity as to solely preclude his 
participation in all forms of substantially gainful employment.  
Accordingly, a total disability rating based upon individual 
unemployability due to service-connected disabilities under the 
provisions of 38 C.F.R. § 4.16(b) is not warranted.

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55- 57 (1990).


ORDER

Entitlement to an increased disability rating in excess of 50 
percent for PTSD is denied.  

Entitlement to a TDIU is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


